Citation Nr: 0029378	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-14 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for status post left 
thoracotomy for chronic left empyema cavity and pleural 
fibrosis, claimed due to asbestos exposure.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to May 
1955.  This case comes to the Board of Veterans' Appeals 
(Board) from a April 1999 RO decision that determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for status post left thoracotomy 
for chronic left empyema cavity and pleural fibrosis, claimed 
due to asbestos exposure.


FINDINGS OF FACT

1.  In November 1996 rating decision, the RO denied service 
connection for status post left thoracotomy for chronic left 
empyema cavity and pleural fibrosis, claimed due to asbestos 
exposure; the veteran did not perfect an appeal from that 
determination.  In April 1999 he applied to reopen the claim.

2.  Evidence received since the November 1996 determination 
by the RO is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for status post left thoracotomy 
for chronic left empyema cavity and pleural fibrosis, claimed 
due to asbestos exposure; and the November 1996 RO decision 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 
3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served in the Navy from September 1951 to May 
1955.  His most significant duty assignment was aboard the 
U.S.S. Compton.

The veteran's service medical records are negative for any 
lung or respiratory abnormalities.  His May 1955 service 
separation examination showed normal lungs and chest, and 
noted that a January 1955 chest X-ray was normal.

The veteran was admitted to A. Barton Hepburn Hospital in 
February 1982 for complaints of shortness of breath and a dry 
cough that started 3 weeks earlier.  It was reported that 
that he had had an episode of pleural effusion the preceding 
fall.  A thoracentesis was done.  He was discharged with a 
diagnosis of left pleural effusion and possible pneumonitis, 
probably on an allergic basis.

The veteran was admitted to a VA Medical Center (VAMC) in 
March 1982 for follow-up evaluation of his pleural effusion.  
It was reported that that he had first developed chest pain 
in October 1982 and pleural effusion was noted on a chest x-
ray.  During admission he underwent a left thoracotomy, an 
evacuation of a left empyema, and decortication.  The 
treatment records from the VAMC note that the veteran had a 
30-pack year smoking history; he also gave a history of 
"pleurisy" 10 years ago that resolved without a 
thoracentesis.  During the admission a pleural biopsy showed 
pleural fibrosis.  He was discharged in April 1982 with a 
diagnosis of chronic left empyema.

VA medical records from 1982 to 1996 show treatment primarily 
for unrelated disorders; the records note the lung surgery in 
1982.

In March 1996 the veteran filed a claim for service 
connection for residuals of surgery to the left lung, claimed 
as due to asbestos exposure.

In June 1996, the RO requested the veteran's personnel 
records from the National Personnel Records Center (NPRC) to 
verify possible asbestos exposure.  In August 1996, the NPRC 
stated that it was probable that asbestos was used as an 
insulating material on ships during the veteran's service, 
but the probability of the veteran's exposure was minimal, 
and a positive statement regarding the veteran's personal 
exposure to asbestos could not be made.

In November 1996 the RO denied service connection for status 
post left thoracotomy for chronic left empyema cavity and 
pleural fibrosis.  In February 1997 the veteran filed a 
notice of disagreement with the RO's decision; the RO issued 
the veteran a statement of the case on the issue of service 
connection for the claimed lung condition in April 1997.  The 
veteran was informed that he had one year from notification 
of the initial denial of service connection for the claimed 
lung condition in which to complete his appeal.

In April 1998 the veteran filed a VA Form 9, substantive 
appeal, explaining that he had been told that 3 fellow 
crewmembers during his Navy service were receiving 
compensation for asbestos exposure while serving in the Navy.

The RO informed the veteran that his April 1998 VA Form 9, 
substantive appeal, was not timely filed.  He was told that 
he could apply to reopen his claim by submitting new and 
material evidence.

The veteran applied to reopen his claim in April 1999.

With his April 1999 application to reopen his claim for 
service connection, the veteran submitted a copy of a 
newsletter from the U.S.S. Compton Association in which it 
was indicated that a fellow shipmate of the veteran had 
contracted mesothelioma, a rare form of cancer associated 
with asbestos exposure.  (The veteran's representative later 
submitted another newsletter indicating the shipmate had died 
of the disease.)

The veteran has also submitted copies of reports of two 
December 1998 VA chest X-rays.  The first report noted plaque 
in the right posterior lung base and reported an impression 
of old talc or asbestos exposure with no acute abnormalities; 
the second X-ray report noted the plaque in the right lower 
lung field and reported an impression of no acute disease or 
significant change.

In his July 1999 appeal to the Board and in other 
correspondence, the veteran has indicated that he was exposed 
to asbestos serving on the U.S.S. Compton, and that his 
status post left thoracotomy for chronic left empyema cavity 
and pleural fibrosis is due to such exposure.  He requested 
submission of the case to a medical specialist.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection for status post left thoracotomy for 
chronic left empyema cavity and pleural fibrosis was denied 
by the RO in November 1996; the veteran did not prefect an 
appeal of that decision and it is considered final, with the 
exception that it may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).

There is no specific statutory guidance concerning claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has the VA Secretary promulgated any 
regulations.  However, VA Adjudication Procedure Manual 
(Manual), M21-1, Part VI, Chapter 7, Paragraph 7.21 (Aug. 26, 
1996) provides guidelines for considering compensation claims 
based on exposure to asbestos.  According to the Manual 
provision, inhalation of asbestos fibers can produce fibrosis 
and tumors, interstitial pulmonary fibrosis (asbestosis) 
being the most common disease.  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx, as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  
Persons with asbestos exposure have an increased incidence of 
bronchial, lung, pharyngolaryngeal, and gastrointestinal and 
urogenital cancer.  The risk of developing bronchial cancer 
is increased in current cigarette smokers who have had 
asbestos exposure.  The Manual provision indicates that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal disease.  
See also McGinty v. Brown, 4 Vet. App. 428 (1993).

When the RO denied the claim for service connection for 
status post left thoracotomy for chronic left empyema cavity 
and pleural fibrosis in November 1996, it considered service 
medical records from the veteran's 1951-1955 active military 
service which were negative for lung or respiratory 
pathology.  The RO also considered post-service VA and 
private medical records dated from 1982 which show he 
underwent a left thoracotomy, an evacuation of a left 
empyema, and decortication, and which show that the veteran 
reported his symptoms began 3 months earlier.  At the time of 
the November 1996 RO decision, there was no medical evidence 
linking the current status post left thoracotomy for chronic 
left empyema cavity and pleural fibrosis with the veteran's 
service.

Since the November 1996 RO decision, the veteran has 
submitted evidence that a fellow seaman had lung cancer 
related to asbestos exposure.  While this evidence is new, it 
is not material as it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  In this regard, it is noted that the 
veteran does not have the disease of his fellow serviceman.  
The veteran has also submitted chest X-rays from December 
1998 which note plaque of his right lung that reflects 
possible asbestos exposure.  Despite the reference to 
possible asbestos exposure, there is no medical evidence of a 
current asbestos-related lung disease or medical evidence 
that the lung condition that required a thoracotomy in 1982 
was related to possible asbestos exposure.  While the X-rays 
are new evidence, they are not material as they are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Since the 1996 RO decision, the veteran has again asserted 
that his lung condition was incurred as the result of 
possible asbestos exposure during military service.  His 
assertions are not new as they are duplicative of his 
statements which were of record at the time of the prior 
final denial of the claim for service connection.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Moreover, his lay 
assertions as to medical causality are not competent evidence 
nor material evidence to reopen the previously denied claim.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The Board concludes that new and material evidence has not 
been submitted since the November 1996 decision which denied 
service connection for a status post left thoracotomy for 
chronic left empyema cavity and pleural fibrosis.  Thus, the 
claim has not been reopened, and the November 1996 RO 
decision remains final.


ORDER

The application to reopen a claim for service connection for 
status post left thoracotomy for chronic left empyema cavity 
and pleural fibrosis, claimed due to asbestos exposure, is 
denied.


		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 5 -


